Melvin Mayfield, Judge, dissenting. I do not agree that summary judgment should have been granted in this case. The appellants owned a 1977 Honda Civic which was insured by a policy issued by the appellee insurance company. That policy provided uninsured motorist coverage for damage to appellant Elsie M. Black and “any family member” if caused by an uninsured vehicle. There was an exclusion, however, for bodily injury to Elsie Black or “any family member” while occupying a motor vehicle which was not insured under the policy. To be a “family member” under the “definitions” section of the policy a relative had to be a resident of the insureds’ household, and the policy stated that a “covered auto” meant any vehicle shown in the “Declarations” (which was the 1977 Honda Civic). The “definitions” also stated that any other private passenger auto, or a “pickup or van” would be covered on the date the insured became the owner of that vehicle if it was acquired during the policy period and the insured asked the company to insure it “within 30 days after you become the owner.” However, the policy also provided that if the acquired vehicle “replaces one shown in the Declarations, it will have the same coverage as the vehicle it replaced.” (Emphasis added). The appellants, Elsie Black and her husband were injured in an accident with an uninsured vehicle while the appellants were occupying a 1974 Toyota pickup. The insurance company denied coverage on the contention that the pickup had been owned by Elsie Black for more than 30 days without the insurance company being asked to insure it. The appellants deny that contention and they contend that the pickup had replaced their 1977 Honda Civic. Mrs. Black’s deposition was taken and filed for record, interrogatories were served and answered, and two affidavits were filed by the appellants. No affidavit was filed by the insurance company. The affidavits and deposition show that the pickup had been owned by Mr. and Mrs. Emmett Lum who were related to the appellants. After Mr. Lum died, the appellants gave Mrs. Lum $600.00 for the pickup. Although they had the vehicle about 20 months prior to the accident, it had not been registered in their names. The vehicle sat on their property and was rarely used except when their sons (who did not live with appellants) drove it in the woods to hunt. It was inoperable most of the time but was repaired a few days before the accident because appellants’ 1977 Honda Civic had broken down. Appellants drove the pickup on the day of the accident to take Mr. Black to receive his daily medical treatment at a nearby town. They had not mentioned the vehicle to the insurance company because they had not been using the vehicle and because they did not consider that they owned it. They gave Mrs. Lum the $600.00 just to keep the pickup in the family and so their sons would have a vehicle to work on and drive in the woods. No one drove it on the highway. Mrs. Black’s affidavit states that if either of her sons had wanted the pickup, he could have taken it and registered it in his own name. The certificate of title to the pickup was signed in blank by Jack Lum in April 1986. Jack was Emmett Lum’s son and the record does not show how Jack got title to the pickup, however, the title was never transferred to the appellants. In Rook v. Mosley, 236 Ark. 290, 365 S.W.2d 718 (1963), the appellant Rook denied ownership of a vehicle which was involved in an. accident. The court pointed out that it was not claimed that Rook had properly endorsed the title certificate to the vehicle; but the court said: Of course, if he had made a bona fide sale to Livingston before the traffic mishap such could have avoided his liability. . . . but the question of a bona fide sale to Livingston was the question in dispute; and we think a case was made for the jury as to ownership of the car at the time of the traffic mishap. 236 Ark. at 292. And in Stipp v. Jenkins, 239 Ark. 15, 386 S.W.2d 695 (1965), the court stated: Appellee and his wife in their testimony referred to the damaged car as their son’s car, however they both testified that title was in appellee’s name and appellee testified that he had bought and paid for the car. With such uncontro-verted testimony, ownership of the car properly became a question for determination by the trier of fact. 239 Ark. at 17. It is well settled that summary judgment should be granted only when a review of the pleadings, depositions, and other filings reveals that there is no genuine issue as to any material fact, and the moving party is entitled to judgment as a matter of law. Cummings, Inc. v. Beardsley, 271 Ark. 596, 598, 609 S.W.2d 66, 68 (1980); Ark. R. Civ. P. 56. The object of the procedure for summary judgment is not to determine an issue, but to determine whether there is an issue to be tried. Ashley v. Eisele, 247 Ark. 281, 293, 445 S.W.2d 76, 82 (1969). In Talley v. MFA Mutual Insurance Company, 273 Ark. 269, 620 S.W.2d 260 (1981), the court said that summary judgment is an extreme remedy and proof submitted with the motion for such judgment “must be viewed in the light most favorable to the party resisting the motion with all doubts and inferences being resolved against the moving party.” 273 Ark. at 271. In the present case there was no failure by appellants to meet proof with proof as stated in the majority opinion. Nor was there a prima facie showing of entitlement to summary judgment made by the appellee. The burden was on the appellee to show that there was no genuine issue of fact for trial. It was not the appellants’ burden, as stated in the majority opinion, to show that there was a genuine issue of fact. Given the policy provisions about coverage, the record in this case shows, in my judgment, a genuine issue of fact with regard to whether the pickup truck was owned by the appellants for more than 30 days before the accident and even if it was, I think there is a genuine issue of fact as to whether the pickup replaced the 1977 Honda Civic on the day before the accident as Mrs. Elsie Black stated in her affidavit. I believe that this sworn statement is, by itself, enough to make summary judgment improper in this case. For the reasons stated above, I dissent from the decision to affirm the summary judgment granted in this case. Cooper, J., joins in this dissent.